USDC IN/ND case 3:20-cv-00461-DRL-MGG document 74 filed 08/19/21 page 1 of 6


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 KENNETH ALLEN WASHINGTON,

                      Plaintiff,

        v.                                        CAUSE NO. 3:20-CV-461 DRL-MGG

 RAYL et al.,

                      Defendants.

                                   OPINION AND ORDER

       Kenneth Allen Washington, a prisoner without a lawyer, filed a motion to amend

his amended complaint. ECF 73. He says he wants to provide additional details regarding

the incident, describe his attempts at exhaustion, and clarify certain dates. “Leave to

amend is to be ‘freely given when justice so requires.’” Liu v. T&H Machine, 191 F.3d 790,

794 (7th Cir. 1999) (quoting Payne v. Churchich, 161 F.3d 1030, 1036 (7th Cir. 1998) and Fed.

P. Civ. P. 15(a)). However, “that does not mean it must always be given.” Hukic v. Aurora

Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009). “[C]ourts have broad discretion to deny leave

to amend where there is undue delay, bad faith, dilatory motive, repeated failure to cure

deficiencies, undue prejudice to the defendants, or where the amendment would be

futile.” Id. Here, although the proposed amendments do not alter the claims or

defendants against which Mr. Washington was allowed to proceed (see ECF 70), in the

interests of justice—and in order to clarify the record, particularly the dates—the court

will grant the motion to amend.
USDC IN/ND case 3:20-cv-00461-DRL-MGG document 74 filed 08/19/21 page 2 of 6


        “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks

and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must

review the merits of a prisoner complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief

against a defendant who is immune from such relief.

        Mr. Washington alleges that on September 2, 2019, he was ordered to sit in a

restraint chair while being booked into the St. Joseph County Jail. Deputies Rayl, Raven,

and Mirrlle strapped him into the chair and rolled him down the hallway into the shower

area. Once there, the deputies began to get “aggressive” with him. ECF 73-1 at 4. Deputy

Raven told him they “need[ed] this shirt” and began to choke him. Id. Deputies Mirrlle

and Rayl grabbed him and tried to force the shirt over his head. Mr. Washington begged

them to slow down, but all three deputies proceeded to pick up the chair—to which Mr.

Washington was still strapped—turn it upside down, and drop him on his head onto the

concrete floor. Mr. Washington screamed for help, but no on assisted him. Deputy Sgt.

Vawispowski recorded the whole incident on a video camera and never ordered the other

deputies to stop. Moments later, Deputy Fowler ran into the shower area while Mr.

Washington was still upside-down, and he helped the other deputies right the chair. Mr.

Washington suffered a large bruise and scrape on his forehead along with pain in his

neck.




                                             2
USDC IN/ND case 3:20-cv-00461-DRL-MGG document 74 filed 08/19/21 page 3 of 6


       After the incident, Mr. Washington was rolled into a booking intake holding cell

where he was kept for over two hours. Sometime later, he was placed in a padded cell

where he remained until September 9, 2019. He informed several prison officials what

had happened to him, but nothing was done. He claims, without additional elaboration,

that he was denied medical attention and meals for over 48 hours. He was eventually

given pain medication. Mr. Washington has sued Deputies Rayl, Raven, and Mirrlle and

Deputy Sgt. Vawispowski for monetary damages.1

       The events occurred when Mr. Washington was housed at the St. Joseph County

Jail following his arrest. Accordingly, because he was a pretrial detainee at that time, his

claims must be assessed under the Fourteenth Amendment. Miranda v. Cty. of Lake, 900

F.3d 335, 352 (7th Cir. 2018) (citing Kingsley v. Hendrickson, 576 U.S. 389 (2015)). A pretrial

detainee cannot be punished without due process of law. Bell v. Wolfish, 441 U.S. 520

(1979). However, “[i]f a particular condition or restriction of pretrial detention is

reasonably related to a legitimate governmental objective, it does not, without more,

amount to ‘punishment.’” Id. at 539. “In evaluating the constitutionality of conditions or

restrictions of pretrial detention . . . the proper inquiry is whether those conditions

amount to punishment of the detainee.” Id. “[I]n the absence of an expressed intent to

punish, a pretrial detainee can nevertheless prevail by showing that the actions are not

‘rationally related to a legitimate nonpunitive governmental purpose’ or that the actions




1Mr. Washington describes his attempts at exhaustion at length, but these details are not relevant
to the court’s screening order. Of note, however, Mr. Washington states that he began attempting
to grieve the incident in March of 2020, approximately five months after it occurred.


                                                3
USDC IN/ND case 3:20-cv-00461-DRL-MGG document 74 filed 08/19/21 page 4 of 6


‘appear excessive in relation to that purpose.’” Kingsley, 576 U.S. at 398 (quoting Bell). To

establish an excessive force claim under the Fourteenth Amendment, the plaintiff must

show that “the force purposefully or knowingly used against him was objectively

unreasonable.” Id. at 396-97. In determining whether force was objectively unreasonable,

courts consider such factors as the relationship between the need for force and the

amount of force that was used, the extent of any injuries the plaintiff suffered, the severity

of the security problem, the threat the officer reasonably perceived, and whether the

plaintiff was actively resisting. Id. at 397.

       Here, Mr. Washington alleges Deputies Rayl, Raven, and Mirrlle violently

assaulted him while he was fully restrained in a chair. These facts plausibly suggest the

use of force was objectively unreasonable under the circumstances. Thus, Mr.

Washington has stated excessive force claims against Deputy Rayl, Deputy Raven, and

Deputy Mirrlle. In addition, “police officers who have a realistic opportunity to step

forward and prevent a fellow officer from violating a plaintiff’s rights through the use of

excessive force but fail to do so [may be] held liable.” Miller v. Smith, 220 F.3d 491, 495

(7th Cir. 2000). Giving Mr. Washington the benefit of the inferences to which he is entitled

at this stage, he has alleged Deputy Sergeant Vawispowski was present and involved

during the entire assault and had a realistic opportunity to have stopped the other

deputies from using excessive force against him. Although further factual development

may show otherwise, he has alleged enough to proceed past the pleading stage on a claim

against him for failure to intervene.

       For these reasons, the court:


                                                4
USDC IN/ND case 3:20-cv-00461-DRL-MGG document 74 filed 08/19/21 page 5 of 6


         (1) GRANTS the motion to amend (ECF 73);

         (2) DIRECTS the clerk to separately docket the second amended complaint (ECF

73-1);

         (3) GRANTS Kenneth Allen Washington leave to proceed against Deputy Rayl,

Deputy Raven, and Deputy Mirrlle in their individual capacities for compensatory and

punitive damages for placing him in a restraint chair, assaulting him, and dropping him

on his head on September 2, 2019, in violation of the Fourteenth Amendment;

         (4) GRANTS Kenneth Allen Washington leave to proceed against Deputy Sgt.

Vawispowski in his individual capacity for compensatory and punitive damages for

failing to intervene to prevent him from being placed in a restraint chair, assaulted, and

dropped on his head on placing him in a restraint chair on September 2, 2019, in violation

of the Fourteenth Amendment;

         (5) DISMISSES all other claims;

         (6) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to use any lawful means to locate and serve process on)

Deputy Rayl, Deputy Raven, Deputy Mirrlle, and Deputy Sgt. Vawispowski at the St.

Joseph County Jail, with a copy of this order and the second amended complaint (ECF

73-1), pursuant to 28 U.S.C. § 1915(d);

         (7) ORDERS the St. Joseph County Sheriff’s Department to provide the full name,

date of birth, and last known home address of any defendant who does not waive service

if it has such information; and




                                            5
USDC IN/ND case 3:20-cv-00461-DRL-MGG document 74 filed 08/19/21 page 6 of 6


      (8) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Deputy Rayl, Deputy Raven,

Deputy Mirrlle, and Deputy Sgt. Vawispowski to respond, as provided for in the Federal

Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which the

plaintiff has been granted leave to proceed in this screening order.

      SO ORDERED.

      August 19, 2021                           s/ Damon R. Leichty
                                                Judge, United States District Court




                                            6
